Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jennifer Coates appeals the district court’s order granting summary judgment in favor of the Mayor and City Council of Baltimore and individual defendants Kimberly Washington and Stephanie Rawl-ings-Blake in this employment discrimination action pursuant to Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-2000e-17 (West 2003 & Supp.2010). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Coates v. The Mayor & City Council of Balt., No. 1:10-cv-03419-JKB, 2012 WL 502958 (D.Md. Feb. 14, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.